‘.
(~

   .~
  ..I,
!I’,         OFFICE OFTHE   AII'ORNEYOENERALOFTeXAS
4
                               AUSTIN
i
      -c.-
      -a-
Honorable    Charles H. Poteet,   Page S


     since Crane County ie not able        to quallry
     under the optional road law.
          *We are intarested  in having a reply as
     soon so possible,  since if we are doing eny-
     thing ille@.   we want to stop sane.   Please
     let us have your opinion by Marah 85th.”
             Artiole
                   6785, Vemon*s Annotated Civil Statutes,   re-
rerretlto in your letter,  authorizing the appointment or a
apbclal road overseer,  does not apply to Crane County an the
00naiti0ne a0 not axlet as speairiea 5.0 Articleu 6771-6769,
Vernon*e Annotetsd Civil Statutea.
          Fran the facts  stated in your letter,  and for the
purposes 0r this opinion, we asuuw that you ham rorerrea
to a road superintendent  as mentioned In hrtl~ls  6745, VW-
non’s Annotated Civil Statutes, WhlOhmds es follovm;,
            *Thfheoo5alstafonare oourt of any county
     subjoat to this law may appoint&d a aompetont
     parson aa road ruperlntahcent        ror auah oounty,
     or one such superintendent        in each oonsais-
     sioners precinct,     as it shall detemlns      by an
     order made at a regular tern thereof.         Buoh
     order shall be entered on the minutes Of ruoh
     oourt, and shall not to vold.ror        want or
     form but a subetantial        oomplianoe with the
     grw~slorls    or this subdivision shall be mri-
     olent.    Every road euper,intendent shall be a
     quallried    voter In the aounty or preolnot       for
     which he Is appointed,      and shall hold his
     orrics ror two years or until ramved by the
     oonmisai~nerta dourt for g00a oauss.        wo OountJ
     ehall be under the operation of this law whose
     ooimiasionara     oourt does not appoint a road
     sugerlntendent     OCRsuper.!.ntendents,w
           Artiales   6749-6761, provide:- for the appointnisnt Of
road superintendents,    set forth their duties and powers, and
fix their salnry, elm.
             Article   6743, Vernon*8 Annotated   Civil   Statutes,
provides :
          %aeh road superintendent    shall reoeive
     suoh salary ea the comalusioner8   court may rix,
     to be paid on the order of oaid oourt at atatrd
Honorable    Charles EL Potwt,            Page 3


        lnterval.8.    in tt0wtm     0r 18~ th6n rirt880
        thoumnd lnhabltmta       tho oounty superlnten-
        dent’s mlary shall never exoeed one thowand
        dol..LRrs per annuq and in aountles cb sore
        than fifteen    thowend   inhabitants  it shall
        not 8X080a twelve hundred dollars      per annum.
        The Mlary or preolnot 8u~erintendent.r ln
        00ukt0      or L~SO than rirtesn th0wMd     in-
        habitant@ still     net ezoeed three hundred
        dollars pier aoiauui, and la oountl,iro of over
        fifteen   thousand Inhabitants,    it ahall mvev:
        sxoeed rour hundred dollars      mr annum.
        court   may suspend tha mlary of tiny rugerln-
        tendsntk whom oontinued eervloes       am not
        needea.*

          .Cr?me County has a population of 8,841 lnhmbitantr
aooordlng to the J.mt Bederal 13eaaua. It will. be noted that
hrtiale  8743 i)roVldes thnt win oounthe or lewd than flrtean
thousand inhabitante   the oounty r:~patitendentis rslary etnU
aover eroeed one thoumnd dfdlara per annum . . .(I Thaw
ior8     the comtals810ner**      court    or Crane county 00Illd not
lw&y    pay mid        road su?erlntend.ent        a salary    emeedlng    one
thouaend dollore       per year.




                                          BP
                                                      Ardell    Wllliamm
                                                               Asrlstant


AWtoO               APPROVEDAPR      7, 1941

                   u++----L